Citation Nr: 0531664	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  96-16 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to a rating in excess of 40 percent for 
chronic lumbosacral strain with degenerative disc disease 
(DDD) prior to September 26, 2003.

2.  Entitlement to a rating in excess of 50 percent for 
chronic lumbosacral strain with DDD from September 26, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1969 to November 
1971.

Initially, the Board of Veterans' Appeals (Board) notes that 
in the original claim on appeal, the veteran sought a rating 
in excess of 40 percent for his lumbosacral strain with DDD.  
Thereafter, a February 2004 supplemental statement of the 
case increased the rating for this disability to 50 percent, 
effective from September 26, 2003.  The veteran has continued 
his appeal.  As the Board must still additionally consider 
the issue of entitlement to a rating in excess of 40 percent 
prior to September 26, 2003, the Board has separately 
identified this issue for greater clarity.  

The Board further notes that to the extent the veteran may be 
entitled to an earlier effective date for the assignment of a 
total disability rating based on individual unemployability 
due to all of his service-connected disabilities in light of 
the Board's decision to grant a 60 percent rating both before 
and after September 2003, this issue is referred to the 
regional office (RO) for appropriate consideration pursuant 
to Roberson v. Principi, 251 F.3d 1378 (2001).


FINDINGS OF FACT

1.  Prior to September 26, 2003, the veteran's chronic 
lumbosacral strain with DDD was manifested by symptoms in an 
unexceptional disability picture that were productive of 
pronounced symptoms of intervertebral disc syndrome with 
little intermittent relief.

2.  From September 26, 2003, the veteran's chronic 
lumbosacral strain with DDD has been manifested by symptoms 
in an unexceptional disability picture that have been 
productive of pronounced symptoms of intervertebral disc 
syndrome with little intermittent relief.


CONCLUSIONS OF LAW

1.  Prior to September 26, 2003, the criteria for a 60 
percent, but not higher, rating for the veteran's chronic 
lumbosacral strain with DDD have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2003), 5235-5243 
(effective September 26, 2003).

2.  From September 26, 2003, the criteria for a 60 percent, 
but not higher, rating for the veteran's chronic lumbosacral 
strain with DDD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 
38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2003), 5235-5243 (effective September 
26, 2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines set forth 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
notified on multiple occasions of the need to provide 
evidence establishing increased symptomatology related to his 
service-connected low back disability.

First, the February 1995 rating decision determined that the 
veteran's DDD was related to the veteran's service-connected 
low back disability, and advised the veteran that pursuant to 
the rating criteria applicable to intervertebral disc 
syndrome found in former Diagnostic Code 5293, while the 
veteran's disability was found to be manifested by symptoms 
consistent with severe disc syndrome with recurring attacks 
and intermittent relief, it was not found to be consistent 
with symptoms necessary for the highest evaluation of 60 
percent, i.e., pronounced disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

The January 1996 statement of the case also noted that the 
evidence did not show unfavorable ankylosis to permit a 50 
percent rating for unfavorable ankylosis of the lumbar spine.

The April 1998 and June 1999 supplemental statements of the 
case advised the veteran that additional evidence still did 
not indicate that the veteran's disability was consistent 
with a finding of pronounced disc syndrome or a higher rating 
based on extraschedular consideration.

The February 2004 supplemental statement of the case then 
advised the veteran that the veteran's disability would be 
assigned an increased rating of 50 percent based on a 
determination that his symptoms would be rated as analogous 
to unfavorable ankylosis of the thoracolumbar spine under the 
new criteria for spine disabilities, effective from September 
26, 2003.  

Thereafter, following the Board's remand of December 2004, 
the veteran was furnished with a letter from the RO in March 
2005 that notified him of the evidence he needed to provide 
to substantiate his claim for an increased rating, and the 
respective obligations of the Department of Veterans Affairs 
(VA) and the veteran in obtaining such evidence.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Finally, a July 2005 supplemental statement of the case 
notified the veteran that the evidence still did not warrant 
a rating higher than 50 percent, finding that a 60 percent 
rating under the new rating criteria was not indicated, that 
the current rating of 50 percent had been provided for his 
disability by analogy to unfavorable ankylosis of the entire 
thoracolumbar spine, and that neurological symptoms were 
largely determined to be unrelated to the veteran's service-
connected low back disorder.  

Although the March 2005 VCAA notice letter came long after 
the rating action that originally assigned the 40 percent 
rating, this letter did request that the veteran provide any 
evidence in his possession that pertained to his claim as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
and as demonstrated from the foregoing communications from 
the RO and the Board, the Board finds that appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  All the VA requires is 
that the duty to notify under the VCAA is satisfied, and the 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

The veteran has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding pertinent records or documents that have not 
already been obtained or that are not adequately addressed in 
documents contained within the claims folder.

The veteran was additionally afforded relevant VA medical 
examination that further enables the Board to assess the 
severity of his service-connected low back disability.  In 
addition, the veteran has not indicated any intention to 
provide additional evidence in support of his claim in 
response to the March 2005 VCAA notice letter noted above.

Thus, based on all of the foregoing, the Board finds that 
further notice and/or development of this matter is not 
required under the VCAA.

The history of the veteran's low back disorder shows that the 
veteran was originally service connected for low back strain 
by a January 1972 rating decision, with a noncompensable 
rating assigned, effective from September 1972.  Thereafter, 
a June 1984 rating decision increased the rating for the 
veteran's low back strain to 20 percent disabling, effective 
from January 1984.

An October 1987 rating decision provided a temporary 100 
percent rating due to a hospitalization for treatment of back 
pain, but otherwise continued the 20 percent rating for this 
disability, effective from September 1987.  An October 1988 
Board decision affirmed the 20 percent rating, finding that 
the veteran's disability was manifested by pain, limited 
forward flexion, and osteoarthritis that was consistent with 
a 20 percent rating under former Diagnostic Code 5295.

February 1991 VA X-rays of the lumbosacral spine revealed 
some narrowing of the disc space at the level of L4-5, which 
was more marked posteriorly.  Some spurs were also noticed at 
the margins of lumbar vertebral bodies, it was believed that 
there was an apophyseal joint arthropathy at L5-S1, and there 
was minimal retrolisthesis of L4 over L5, and the examiner 
found that these findings were consistent with degenerative 
disease of the lumbar spine.

VA examination in February 1991 revealed a diagnosis of 
chronic low backache syndrome and mild osteoarthritis of the 
lumbar spine.

A private medical statement from June 1992 notes that the 
veteran's diagnoses include lumbar paravertebral strain.

The veteran filed the subject claim for increased rating in 
August 1993.

August 1993 VA X-rays of the lumbosacral spine revealed some 
narrowing of the disc space which was more posteriorly at the 
L4-5 region.  These and other findings were again noted to be 
consistent with degenerative disease of the spine.

Private magnetic resonance imaging (MRI) in February 1994 
revealed partial lumbarization of S1 with early discogenic 
disease at L4-L5 and L5-S1, disc protrusion at L3-L4 
extending into the left lateral recess, minimal disc 
protrusion at L4-L5, and central disc protrusion L5-S1 with 
apparently some foraminal stenosis on the right side.  

July 1994 VA spine examination revealed the veteran's history 
of injuring his lower back when he fell off a telephone pole 
during service.  He also noted injuring his back later on 
during service in a truck accident, and that he sustained an 
industrial accident in August 1993 when he tried to lift a 
patient.  He currently complained of low back pain, and had 
been receiving physical therapy for several months.  He was 
wearing a lumbar corset or lumbosacral support and had used a 
transcutaneous electrical nerve stimulation (TENS) unit over 
the previous year.  Pain was stated to be mostly in the right 
side of the buttocks and sometimes to the right lower 
extremity posteriorly.  

Physical examination revealed marked tenderness at the level 
of the lumbar spine towards the right.  There was also marked 
tenderness to deep palpation in the right buttock area at the 
level of the right sciatic notch.  The veteran described the 
trajectory of pain as the right buttocks, lateral aspect of 
the thigh, and laterally in the lower leg.  Sensory 
examination revealed a little numbness in the web of the 
right toe.  The range of motion of the lumbar spine indicated 
forward flexion of 20 degrees (due to pain in the right side 
of the lower back, tips of the fingers reached 34 centimeters 
form the floor), backward extension to approximately 35 
degrees after which there was pain, and bilateral rotation of 
approximately 3 to 5 degrees (some pain in the right side of 
the lower back).  The results of previous diagnostic studies 
were noted.  The impression was status post injuries of the 
lumbar spine, by three, and degenerative disc disease of the 
lumbar spine with disc protrusion of L3-4, L4-5, and L5-S1.

A VA outpatient record from October 1994 reflects that the 
examination at this time was positive for paravertebral 
fullness in the lumbosacral spine with acute spasm during the 
examination.  It was also noted that range of motion was 
decreased in all directions secondary to pain.  

An October 1994 electromyogram (EMG) was interpreted to 
reveal evidence of a mild, chronic bilateral L5-S1 lumbar 
radiculopathy without definite evidence of peripheral 
neuropathy, myopathy, or any other entrapment neuropathies.

Private MRI in November 1994 revealed an impression of left 
paracentral mixed protrusion at L3-4 contacting the left L3 
nerve root, mild diffuse bulge at L4-5, and diffuse 
spondylosis and disc protrusion at L5-S1 eccentric to the 
right, and impinging the right L5 nerve root, as before.  

A January 1995 medical statement from VA physician, Dr. M., 
reflects that the veteran's complaints included pain in the 
low back on sitting, bending, twisting, and standing.  The 
veteran further complained that the lower back got numb after 
sitting with numbness in the right buttock and leg.  
Objective findings included palpable tenderness of the L-S 
spines and S-I joints.  The diagnoses included lumbar strain 
and bilateral lumbar radiculopathy.  

A February 1995 rating decision increased the rating for the 
veteran's low back strain to 40 percent, effective from 
August 1993, in effect service connecting DDD as now related 
to the veteran's lumbosacral strain, and determining that the 
findings were consistent with a 40 percent, but not higher, 
rating under the former criteria applicable to intervertebral 
disc syndrome, Diagnostic Code 5293.

A September 1995 private medical report reflects this 
examiner's opinion that the veteran's back problems 
associated with an industrial injury in August 1993 could 
include disc involvement based on recent MRI.

March 1997 VA spine examination revealed that the veteran 
reported a long history of chronic back problems dating back 
to service.  The veteran also reported a post-service injury 
to the low back in August 1993.  MRI from November 1995 
reportedly showed a left lateral disc protrusion at L3-4, 
slightly impinging on the left nerve root and narrowing the 
left neuroexit foramen.  There was also moderate to severe 
annualar disc bulge at L5-S1, narrowing both the neuroexit 
foramina and slightly impinging on both the existing nerve 
roots with DDD from L3-S1 being noted.  

Currently, the veteran complained of continued discomfort, 
with pain in the lumbar spine and right hip, which the 
veteran described as a chronic paresthesia from the tail bone 
region with intermittent paresthesia in the right hip 
radiating into the right thigh and on some occasions, down 
the right leg.  The numbness was also experienced on the left 
side, but to a lesser degree, and as a result of his 
symptoms, the veteran indicated that he had been unable to 
work since 1993.  His current symptoms of chronic low back 
pain and intermittent paresthesia were exacerbated with 
prolonged sitting or lifting objects of greater than 5 
pounds.  Prolonged standing or excessive walking would also 
exacerbate his symptoms.  

Physical examination revealed no fixed deformity.  There was 
some mild tenderness on palpation of T10 through L5 and on 
palpation of the sacroiliac joint and sciatic notch on the 
right.  There was also some very mild tenderness on palpation 
of the peri-A-vertebral muscles on the right side involving 
the thoracic level at T10 to lumbar level L5.  There was no 
appreciable muscle spasm on this examination.  The veteran's 
range of motion revealed forward flexion to 45 degrees, 
actively and passively, at which point the veteran reported 
significant pain and considerable resistance, passively.  
Backward extension was to the thigh and another 5 or possibly 
10 degrees, passively, at which time there was resistance due 
to pain.  Left lateral flexion was to 30 degrees, actively, 
and 35 degrees, passively, with pain.  Right lateral flexion 
was to 15 degrees, with pain.  Bilateral rotation was also 
limited by pain, with rotation on the left limited to 20 
degrees, and rotation on the right, limited to approximately 
18 degrees.  Pain was noted to exist mostly around the area 
of the perivertebral muscles on the right with toe walking 
and heel walking.  Straight leg raising also produced pain as 
early as 20 degrees on the right, whereas the veteran could 
raise the left leg to 50 degrees.

There was no abnormality in regard to deep tendon reflexes.  
There was, however, some notable decreased sensation on the 
right side evidence in regard to 2 point discrimination.  It 
was noted that the veteran was incapable of distinguishing 
between 2 and 1 point.  There was also some decrease in 
sensation with respect to sharp versus dull.  The diagnoses 
included lumbosacral strain, DDD with residual chronic low 
back pain and cervical pain with associated paresthesia 
involving both the upper and lower extremities, and 
spondylolytic changes involving the lumbar and cervical 
spine.  The examiner commented that the veteran's disability 
was directly related to the injuries he sustained in the past 
with the most recent being in 1993.  X-rays were interpreted 
to reveal straightening of the normal lumbar lordosis, mild 
narrowing of the T12-L1 disc space with ventral osteophytic 
spurs formation marginating at the disc, minor narrowing at 
L3-4, mild-moderate narrowing at L4-5 with dorsal disc being 
marginated by spur of the caudal end plate L5 projecting 
dorsally in the spinal canal roughly 2 millimeters, severe 
narrowing of the L5-S1 disc space, especially dorsally, and a 
less than Grade I anterolisthesis of L5 on S1.  Small ventral 
spurs were also noted to marginate the upper end plates at 
L4-5, and the impression was spondylolytic changes as noted, 
most severe in the caudal lumbar levels.  March 1997 EMG was 
interpreted to reveal normal findings.

March 1999 MRI of the lumbar spine was interpreted to reveal 
multi-level DDD, worse at the L5-S1 level, mild, broad, left 
paracentral and foraminal L3-4 disc protrusion, with 
associated mass effect upon the exiting left L3 nerve root, 
similar to prior examination, mild, broad L4-5 rightward 
foraminal disc protrusion, new or increased in size November 
1994, causing mild mass effect upon the exiting right L4 
nerve root, and prominent, broad L5-S1 spondylotic 
protrusion, causing mild central spinal canal stenosis in 
combination with marked posterior facet arthropathy and 
hypertrophy, with associated bilateral neural foramen 
encroachment, high grade on the left and moderate on the 
right.

A March 1999 myleogram was interpreted to reveal mild L5-S1 
central spinal canal stenosis, mild left paracentral 
extradural impression upon thecal sac, L4-5, correlating with 
left paracentral broad disc protrusion on MRI examination, 
and mild annular disc bulge at L4-5.

October 1999 VA X-rays were interpreted to reveal an 
impression of progressive spondylolytic changes, especially 
affecting L4-5 and L5-S1, and a concern for pars 
interarticularis at L5 that might be related to prior or 
acute stress injury.

October 1999 VA spine examination revealed that the veteran 
complained of pain across the right buttocks and down the 
back of the thigh.  The veteran also had numbness of his feet 
which started a year earlier and had been worse since June.  
It was noted that the veteran had adult-onset diabetes.  The 
veteran was now complaining of having numbness across the top 
of the left foot and lateral calf, around to below the knee.  
The right was similar but worse and included the toes.  It 
also went all the way to the hip and included the side of the 
calf and posterior thigh.  The posterior right hip was always 
numb.  Physical examination revealed low back pain at 40 
degrees on the right and 60 degrees on the left, but no 
evidence of radiculopathy with passive leg raising over 70 
degrees, bilaterally.  Deep tendon reflexes were 2+ and 
symmetrical.  The veteran was able to extend the back 3 
degrees, to the right, 10 degrees, and to the left, 16 
degrees.  He could flex the back 16 degrees before he had 
pain, without radiculopathy.  The veteran rotated 30 degrees 
to the left and 45 degrees to the right, at which time he 
would develop pain.  The impression was degenerative bone and 
disc disease of the low back.

December 1999 VA brain and spinal cord examination revealed 
that the veteran complained of back pain radiating down the 
right leg.  Recent EMG was noted to reveal polyneuropathy 
associated with diabetes in the lower extremities, and also 
bilateral L4, L5, and S1 radiculopathy.  EMG done in the 
private sector revealed radicular changes more prominent on 
the right.  Neurological examination revealed that there was 
no abnormality of gait.  However, when asked to walk on his 
heels, the veteran had some difficulty dorsiflexing both feet 
off of the floor.  The range of motion of the lumbosacral 
spine was limited in all directions secondary to pain.  The 
pain was primarily in the right paraspinal area, and there 
was mild tenderness to palpation over the lumbosacral spine 
and the right paraspinal muscles.  Muscle tone was found to 
be normal in both the lower extremities.  There was giveway 
weakness of the right quadriceps secondary to pain and the 
right anterior tibialis secondary to pain.  Sensory 
examination was intact to vibration bilaterally.  The veteran 
reported decreased pin in an L4 distribution on the right.  
The right knee reflex was noted to be absent with 
reinforcement and the ankle jerks were 1+ bilaterally with 
reinforcement.  The impression was evidence of L4 
radiculopathy on the right as evidenced by the absence of the 
right knee reflex and the distribution of sensory changes in 
the L4 distribution, and suggestion of possible neurogenic 
claudication by history of increased numbness and weakness of 
the right lower extremity with prolonged ambulation, 
supported by the MRI report.  The examiner commented that 
these findings were at least as likely as not to be 
associated to the veteran's injury sustained while in the 
military service.  

VA EMG from December 1999 revealed findings consistent with 
motor sensory polyneuropathy with demyelination and axonal 
degeneration secondary to diabetic etiology, and superimposed 
bilateral L4, L5, S1 radiculopathy.  There was no evidence of 
myopathy or motor neuron disease at this time.

At the veteran's hearing in July 2001, the veteran testified 
that his prior service injury and post-service injury 
affected different areas of his back (transcript (T.) at pp. 
1-4).  

A September 2001 private medical report from Dr. H. notes 
that the veteran walked with a somewhat shuffling gait, but 
without a distinct limp.  It was also noted that the veteran 
was able to walk on his tiptoes and heels, and to get on and 
off the examining table without difficulty.  There was mild 
atrophy of the right supraspinatus muscle, but otherwise no 
appreciable atrophy of any extremity.  The veteran also 
complained of tenderness of the mid and lower lumbar spinous 
processes, and the lower lumbar paravertebral musculature, 
bilaterally, which palpitated firm.  The tenderness extended 
to the right sacroiliac and right gluteal area.  The active 
range of motion of the lumbar spine was painfully restricted 
to 20 degrees of flexion, 10 degrees of extension, 10 degrees 
of bending to the right, which caused severe pain in the area 
of the lumbosacral junction, and 10 degrees of bending to the 
left, which caused pain in the lower back radiating to the 
right gluteal area.  Straight leg raising caused low back 
pain, but no radiating lower extremity pain bilaterally at 30 
degrees.  Achilles and patellar tendon reflexes were 2+ equal 
and present.  It was noted that multiple MRI of the lumbar 
and cervical spine showed progressive DDD at the lowermost 
three lumbar levels since 1991.  Dr. H. opined that the 
lumbar sprain and cervical sprain had aggravated preexisting 
degenerative cervical and lumbar disc disease as documented 
by X-rays taken of the cervical spine in August 1993, and 
lumbar spine in 1991.  

September 2001 VA peripheral nerves examination revealed that 
the veteran complained of the development of tingling in his 
hands and feet around 1999.  He also had problems with 
sciatic pain in the right leg from a back injury in 1993, and 
there had been a diagnosis of DDD and radiculopathy in the 
past.  Physical examination revealed the normal muscle tone 
in all four limbs, without evidence of atrophy or 
fasciculation.  Sensory examination was found to be 
inconsistent and did not show a traditional stocking-glove 
pattern associated with neuropathy.  There were patchy areas 
of sharp and dull sensations that were nonanatomical and 
nonreproducible.  His sensory pattern was also not consistent 
with any dermatomal sensory loss.  The veteran's gait was 
considered normal, but walking on heels and toes did produce 
some foot pain.  Straight leg raising was negative.  The 
impression was subjective complaints of tingling distally in 
all four limbs without objective evidence of neuropathy, 
reflex, motor, and sensory examination inconsistent with 
neuropathic pattern, and chronic low back pain without 
objective evidence of radiculopathy.

An April 2002 EMG revealed an impression of sensorimotor 
peripheral polyneuropathy with axonal and demyelinating 
characteristics of moderate severity, paraspinal findings 
that could be representative of lumbar radiculopathy or 
spinal stenosis, and no sign of specific entrapment 
neuropathy or myopathy.

May 2002 MRI of the lumbar spine was interpreted to reveal an 
impression of advanced degenerative change at L5-S1 with 
associated central canal and foraminal stenosis, a left 
pericentral disc protrusion at the L3-4 level, and multiple 
disc bulges and degenerative changes.

A September 2002 private medical report from Dr. K. reflects 
that the veteran's diagnoses included lumbar stenosis.  The 
veteran's lumbar disc disease was found to be still present 
and active, with documented advanced degenerative changes at 
L5-S1 level with associated central canal and foraminal 
stenosis.  It was also noted that these conditions were 
permanent, and that the only way to remove the osteophytes 
was by foraminotomy and discectomy.  Since the condition was 
on several levels, such surgery was not considered advisable.  
The veteran was found to have a significant amount of DDD and 
stenosis of the lumbar spine.  Dr. K. went on to state that 
the veteran's arthritic condition in his back would require 
periodic treatment, and that he did not anticipate complete 
recovery from the osteophytes, bulging discs, and foraminal 
stenosis.  

In a private statement dated in October 2002, Dr. T. noted 
that he had been evaluating the veteran since January 2002 
for management of his diabetes and that a recent EMG of the 
lower extremities in April 2002 demonstrated a moderately 
severe bilateral sensorimotor peripheral neuropathy of the 
lower extremities, which was consistent with diabetes 
neuropathy.

VA neurological consultation in November 2002 revealed that 
the veteran complained of back pain at 10 on a scale of 1 to 
10 that was worse when walking with radiation into the right 
lower extremity.  The veteran stated that when he walked, the 
right leg would become limp and he had muscle spasms and 
numbness.  MRI in May 2002 was noted to indicate advanced 
degenerative changes at L5-S1, with central and lateral 
recess stenosis.  EMG was noted to show lumbar poly 
radiculopathy and sensory polyneuropathy.  Neurological 
examination revealed no demonstrable weakness or atrophy in 
the lower extremities.  There was diminished vibration sense 
in both ankles and knee reflexes of 1/1 and ankle reflexes of 
0/0.  There was also limited range of motion and the 
assessment was degenerative lumbar spondylosis with spinal 
canal stenosis, and polyneuropathy secondary to diabetes.

VA November 2003 X-rays of the veteran's lumbar spine 
revealed an impression that included alignment 
abnormality/multilevel discal deterioration, and generalized 
demineralization.

November 2003 MRI of the lumbar spine revealed an impression 
of severe canal stenosis at the L5-S1 level with anterior 
listhesis of L5 on S1 with neural foraminal stenosis, 
bilaterally, and DDD at the L3-4 and L4-5 levels with a far 
left lateral disc at the L3-4 level abutting the exiting left 
L3 nerve root.  

A November 2003 EMG revealed evidence of moderately severe to 
severe sensorimotor peripheral polyneuropathy with axonal and 
demyelinating characteristics.  The needle EMG was found to 
confirm a peripheral polyneuropathy, and also membrane 
instability in the lumbar paraspinals bilaterally, that could 
be related to spinal stenosis or polyradiculopathy.

VA orthopedic examination in November 2003 revealed that the 
veteran complained of pain in the low back area that radiated 
into his right leg, mostly into the buttock and hip, but 
sometimes down to his foot.  Duration was noted to be 
constant and characteristics were painful tightening of the 
leg with use.  The pain was further described as tightening 
of the muscles in his thigh and increased weight to his foot 
until the veteran was unable to move the foot because of 
increased weight and pain.  Pain was reportedly relieved by 
sitting down for five minutes or more by leaning forward on 
to a rail or desk.  Flare-up would occur with any use or 
walking 500 feet or more.  Additional limitations included 
numbness in the right leg and foot, and weakness in the 
musculature of his right leg and foot for which he had begun 
to use a cane.  He alternated between two back braces, 
neither of which was worn at this time.  He described a fall 
three weeks earlier, at which time his left leg gave out on 
him.  The results of recent MRI were noted.  The back pain 
was noted to limit his walking and stair climbing.

Physical examination revealed that the veteran was using a 
cane in his right hand.  It was noted that the veteran had 
standing lordosis of 30 degrees, and that with back bending, 
the lordosis increased to 35 degrees.  The veteran was able 
to reach down to just above his knees.  The restriction of 
motion was due to pain.  Right bending was to 7 degrees with 
severe increase of pain to the right hip and leg.  Left 
bending was to 10 degrees with some improvement of the pain.  
Rotation was to 5 degrees, bilaterally.  The veteran was able 
to walk three steps on his heels with the toes raised, and 
then toes went down to the floor over the next three steps.  
He was able to walk on his tiptoes for four steps.  There was 
pain in the low back with right straight leg raising while 
seated.  There was left pain on the left.  Strength was 4/5 
on the right and 5/5 on the left.  Deep tendon reflexes were 
1+ on the right and 2+ on the left.  The diagnosis was severe 
degenerative arthritis and disc disease of the lumbar spine 
with spinal stenosis affecting the right lower extremity.  It 
was the examiner's opinion that based on the increase in 
symptoms, and changes in MRI and EMG findings in the claims 
file, and examination, that this was a continuation of the 
service-connected lumbar back condition, and that the veteran 
was at this time unemployable due to spinal stenosis and 
mobility problems.

A February 2004 supplemental statement of the case increased 
that rating for the veteran's service-connected low back 
disorder to 50 percent, effective from September 26, 2003.  
The RO assigned the 50 percent rating based on a finding that 
the veteran's lordosis was analogous to unfavorable ankylosis 
of the spine under the new rating criteria for spine 
disabilities, effective from September 26, 2003.

VA whole body scan, dated in May 2005, revealed an impression 
of new focus of increased activity in the left side of 
approximately L4, probably representing interval development 
of arthritis.  There also continued to be significant 
increased activity in the L5-S1 area, again most likely 
representing severe arthritis.


II.  Analysis

With respect to this disability, the Board notes that as the 
subject claim for increased rating was filed in August 1993, 
it will be necessary to consider former Diagnostic Codes 
5292, 5293, and 5295, in addition to the criteria arising out 
of the revisions to the Codes relating to spine disabilities, 
effective in and after September 2002.

Before doing so, however, the Board would like to point out 
that while the record demonstrates several diagnoses of 
arthritis of the lumbar spine, this disorder has not yet been 
adjudicated as secondary to the veteran's chronic lumbosacral 
strain with DDD, and that arthritis will therefore not 
currently be considered by the Board in rating the veteran's 
disability.  

The Board further observes that while the record reflects 
neurological lower extremity impairment related to the 
veteran's diabetes mellitus, it also reflects objective 
evidence of neurological impairment related to the veteran's 
DDD.  In contrast to the position of the RO, the Board does 
not find that the medical evidence permits the Board to 
conclude that the majority of the veteran's lower extremity 
neurological symptoms are related to the veteran's diabetic 
neuropathy.  

In fact, the Board notes that since the filing of the instant 
claim, relevant treatment and examination records document 
MRI findings of partial lumbarization of S1 with early 
discogenic disease at L4-L5 and L5-S1, disc protrusion at L3-
L4 extending into the left lateral recess, minimal disc 
protrusion at L4-L5, and central disc protrusion L5-S1 with 
apparently some foraminal stenosis on the right side in 
February 1994; marked tenderness to deep palpation in the 
right buttock area at the level of the right sciatic notch in 
July 1994; paravertebral fullness in the lumbosacral spine 
with acute spasm during an examination in October 1994; MRI 
findings of left paracentral mixed protrusion at L3-4 
contacting the left L3 nerve root, mild diffuse bulge at L4-
5, and diffuse spondylosis and disc protrusion at L5-S1 
eccentric to the right, and impinging the right L5 nerve 
root, in November 1994; objective findings of palpable 
tenderness of the L-S spines and S-I joints and a diagnosis 
of lumbar strain and bilateral lumbar radiculopathy in 
January 1995; a March 1997 diagnosis that included 
lumbosacral strain and DDD with residual chronic low back 
pain with associated paresthesia involving the lower 
extremities; MRI findings of worsening multi-level DDD in 
March 1999; evidence of L4 radiculopathy on the right as 
evidenced by the absence of the right knee reflex and the 
distribution of sensory changes in the L4 distribution in 
December 1999; MRI findings of advanced degenerative change 
at L5-S1 with associated central canal and foraminal 
stenosis, a left pericentral disc protrusion at the L3-4 
level, and multiple disc bulges and degenerative changes in 
May 2002; and a November 2003 VA orthopedic diagnosis of 
severe disc disease of the lumbar spine with spinal stenosis 
affecting the right lower extremity.  The Board also notes 
that it was the November 2003's examiner's opinion that based 
on the increase in symptoms, and changes in MRI and EMG 
findings in the claims file, and examination, that this was a 
continuation of the service-connected lumbar back condition, 
and that the veteran was at this time unemployable due to 
spinal stenosis and mobility problems.

Therefore, based on the above evidence, while the Board also 
does not agree with the RO's decision to increase the rating 
for this disability to 50 percent by analogy to unfavorable 
ankylosis where there is no ankylosis, the Board does find 
that when the record is examined in its totality, and despite 
some periods of apparent relief and/or less significant 
examination findings, a 60 percent rating is warranted under 
former Diagnostic Code 5293 due to evidence of consistent 
neurological findings before and after September 26, 2003 
appropriate to the site of the involved lumbar discs.  

Having determined that the veteran is entitled to a 60 
percent rating for pronounced symptoms of intervertebral disc 
syndrome both before and after September 26, 2003, it is 
unnecessary for the Board to consider either the old or new 
criteria relating to limitation of motion of the lumbar 
spine, as the maximum rating available under either the old 
or new criteria is 40 percent.  Additionally, as the Board 
has now awarded a rating in excess of that maximum rating for 
limitation of motion under the applicable rating criteria, 
the veteran's pain on use would not entitle him to any higher 
evaluation based on functional limitation.  

Having established entitlement to at least a 60 percent 
rating for this disability, the Board will further examine 
whether any of the recent revisions to the rating criteria 
for the spine will entitle the veteran to an even higher 
rating.  In this regard, the Board finds that the August 2002 
revisions do not provide a basis for a higher rating.  The 
Board finds that those criteria rate intervertebral disc 
syndrome either on the basis of incapacitating episodes or by 
combining chronic orthopedic and neurologic manifestations 
along with evaluations for all other disabilities, whichever 
method results in a higher evaluation.  Here, since there is 
no evidence that the veteran has experienced an 
incapacitating episode manifested by bed rest prescribed by a 
physician and 60 percent is the highest rating provided by 
this criteria, the second method applies, and when combining 
a maximum 40 percent rating for orthopedic disability (giving 
the veteran the benefit of the doubt for severe limitation of 
lumbar spine motion under former Diagnostic Code 5292), a 10 
percent rating for mild paralysis of the sciatic nerve (there 
has not been an objective showing of more than mild sensory 
impairment associated with right radiculopathy under 
38 C.F.R. § 4.124a, Diagnostic Code 8520), and the remaining 
disabilities, the result is not any higher than with the 60 
percent rating assigned under former Diagnostic Code 5293.  
The Board notes that even if the Board were to separately 
assign a 20 percent rating under Diagnostic Code 8520 for 
moderate incomplete paralysis of the sciatic nerve, the 
result would not be any different.

The Board further notes that in considering the even more 
recent revisions to the spine criteria effective September 
2003, a rating in excess of 60 percent is still not 
warranted.  Based on the Board's review of these criteria, a 
higher rating would be permitted for ankylosis of the spine, 
but as was noted previously, the Board does not find that 
ankylosis of the entire thoracolumbar spine is shown, and in 
any event, such a finding would not entitle the veteran to 
more than his current 50 percent rating.  Moreover, these 
criteria rate intervertebral disc syndrome by the higher 
evaluation of a combination of orthopedic disability with 
other service-connected disabilities or a combination of 
incapacitating episodes and other service-connected 
disabilities, and since there is insufficient evidence of 
episodes where a physician prescribed bed rest and 60 percent 
continues to be the maximum rating available for 
incapacitating episodes, the second method would not provide 
a basis for a higher rating.  In addition, as orthopedic 
disability under the newest criteria would continue to be 
rated as at most 40 percent disabling, use of the first 
method would also not warrant a higher rating.

As for entitlement to a higher rating under 38 C.F.R. 
§ 3.321, the Board does not find that the veteran's low back 
disability by itself is manifested by symptoms that are so 
unusual or exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  However, 
to the extent the veteran may be entitled to an earlier 
effective date for the assignment of a total disability 
rating based on individual unemployability due to all of his 
service-connected disabilities in light of the Board's 
decision to grant a 60 percent rating both before and after 
September 2003, as was noted previously, this issue has been 
referred to the RO for appropriate consideration under 
Roberson v. Principi, 251 F.3d 1378 (2001).  

Therefore, the Board concludes that the veteran is entitled 
to a 60 percent, but not higher, rating for his chronic 
lumbosacral strain with DDD under former Diagnostic Code 
5293.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).




ORDER

Entitlement to a 60 percent, but not higher, rating for 
chronic lumbosacral strain with DDD prior to September 26, 
2003, is granted.

Entitlement to a 60 percent, but not higher, rating for 
chronic lumbosacral strain with DDD from September 26, 2003, 
is granted.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


